Citation Nr: 0715992	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-12 451	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for kyphoscoliosis with 
thoracic spine pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from July 1959 to 
July 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that rating decision, in pertinent 
part, the RO denied service connection for kyphoscoliosis 
with thoracic spine pain.  The veteran's disagreement with 
that decision led to this appeal.  

In its memorandum, received at the RO in March 2005, which 
forwarded the veteran's VA 9, Appeal to Board of Veterans' 
Appeals, the veteran's representative stated that the veteran 
was requesting a Board hearing at the RO.  The Board notes, 
however, that on the VA Form 9, signed by the veteran, the 
veteran stated that he did not want a Board hearing.  In 
addition, the Board notes that in a memorandum dated in 
August 2005, the veteran's representative in referring to the 
veteran's VA Form 9 specifically noted that the veteran 
elected no hearing.  The Board therefore concludes that the 
VA Form 9, which was signed by the veteran and received on 
the same date as the March 2005 memorandum from his 
representative, conveys the veteran's position that he does 
not want a hearing before the Board.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for kyphoscoliosis 
with thoracic spine pain.  He states that his service basic 
training was rough and that after standing for long periods 
and going through some hard training, he felt a pain high in 
his back.  He says the pain grew worse and when he went to 
sick call, he was told to take it easy.  He says that his in-
service job as a cook, and the standing and lifting the job 
required, caused his back to act up again.  He reports he 
talked to a warrant officer who advised him to transfer or 
put in for a hardship discharge, which he did.  He states 
that his remaining time in service was short, and the 
discharge did not happen.  The veteran also says that doctor 
who examined him at service discharge was surprised by the 
poor condition of his back.  The veteran has reported that he 
had to quit a post-service job as a cook because of his back 
condition, which he says has become worse in recent years.  
VA medical records dated from 2002 to 2004 show the veteran 
has been described as having a long history of severe 
thoracic kyphosis, along with some scoliosis.  

The RO has reported it denied service connection for 
kyphoscoliosis because the medical evidence of record fails 
to establish that the veteran's current back condition began 
in or was caused by military service.  The RO emphasized that 
the medical evidence failed to relate the veteran's current 
back complaints to an event or injury in service.  

In the case of claim for disability compensation, the 
assistance provided to the claimant under the provisions of 
38 U.S.C.A. § 5103A (West 2002) shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent recurring symptoms of disability; 
and indicates that the disability or symptoms may be 
associated with the claimant's active service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(d) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has pointed out that a veteran's reports of a 
continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to 
service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
Further, the Court, citing McLendon, has said that the 
threshold for finding that evidence of record "indicates" 
that the claimed disability or symptoms may be associated 
with an established event establishes a low threshold.  
Locklear v. Nicholson, 20 Vet. App. 410, 416 (2006) citing 
McLendon, 20 Vet. App. at 83.  

Based on the record outlined above, it is the judgment of the 
Board that the veteran should be provided with a VA 
examination pertaining to his claim for service connection 
for kyphoscoliosis with thoracic spine pain and that a 
medical opinion should be obtained as to whether the 
veteran's current kyphoscoliosis with thoracic spine pain is 
related to service or any incident of service, including 
activities of basic training and work as a cook in service.  
See 38 C.F.R. § 3.159(c)(4).  

While the case is in remand status, the veteran should be 
provided proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs him that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action.  

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain and associate with the claims 
file VA medical records for the veteran 
dated from December 2004 to the present.  

3.  Then arrange for a VA orthopedic 
examination to determine the nature and 
etiology of the veteran's kyphoscoliosis 
with thoracic spine pain.  All indicated 
studies should be obtained.  After 
clinical examination and review of the 
record, including the veteran's service 
medical records, including records during 
active service and a service department 
X-ray film dated in July 1962 (just over 
a year after separation from active 
service) (this record is filed with the 
medical records for active service) as 
well as all other available post-service 
medical records, the examiner should 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not (50 percent probability 
or higher) that any kyphoscoliosis with 
thoracic spine pain was present in 
service or is causally related to any 
incident of service, including the rigors 
of basic training or work as a cook in 
service.  

The claims file must be provided to the 
examiner prior to the examination and 
that it was available for review should 
be noted in the examination report.  

4.  Thereafter, upon completion of any 
other development indicated by the state 
of the record, readjudicate entitlement 
to service connection for kyphoscoliosis 
with thoracic spine pain.  If the benefit 
sought on appeal remains denied, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity to 
respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



